Order entered April 3, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01689-CV

                          INWOOD NATIONAL BANK, Appellant

                                               V.

    WELLS FARGO BANK, N.A. AS TRUSTEE AND U.S. TRUST BANK, BANK OF
           AMERICA PRIVATE WEALTH MANAGEMENT, Appellee

                     On Appeal from the 162nd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-12-04907




                                           ORDER

       Upon review of the record in the above captioned appeal, Cause No. 05-13-01689-CV,

and the appeal in Cause No. 05-14-00380-CV, U.S. Trust v. Wells Fargo Bank, N.A., the Court

concludes that there is substantial overlap among the issues presented by the cases. Accordingly,

on its own motion the Court CONSOLIDATES Cause No. 05-14-00380-CV into Cause

No. 05-13-01689-CV. The Court ORDERS that all future pleadings be filed in Cause No. 05-

13-01689-CV. The reporter’s record, if any, in the consolidated appeal is due on or before May
10, 2014. Any party wishing to supplement the clerk’s record may do so on or before May 10,

2014.


                                                 /s/    CAROLYN WRIGHT
                                                        CHIEF JUSTICE